DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 2 July 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 16 and 17 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In Claim 11, in the 27th line, replace “the gel” with “a gel”

Response to Arguments
Applicant’s arguments with respect to Claims 11 – 14 and 18 - 20 have been fully considered and are persuasive.  The 112(b) Rejection of the aforementioned claims has been withdrawn. 
Applicant’s arguments with respect to Claims 11 – 14 and 18 - 20 have been fully considered and are persuasive.  The 103 Rejection of the aforementioned claims has been withdrawn. 

Allowable Subject Matter
Claims 11 – 14 and 18 – 20 are allowed over the prior art in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, the prior art fails to anticipate or render obvious a sensor device comprising: wherein an electronics compartment cover has a projection that extends in a direction toward the electronics compartment, the projection limiting the inlet opening, and the projection includes a sealing blade which penetrates into a gel and which completely surrounds the moisture sensor so as to form the inlet opening, and which seals a direct measurement environment of the moisture sensor towards the electronics compartment, wherein the gel has been cured so that it does not flow, so that the projection, including the sealing blade which extends into the cured gel, and the cured gel together protect the electronics module from the fluid medium, and a response time of the moisture sensor is increased by the sealing blade and the cured gel by limiting the direct measurement environment of the moisture sensor. The feature is critical to the applicant’s invention as they allow for increasing the response time of the moisture sensor, as discussed on Page 12, lines 3 – 16 of the filed specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856